Appellants, being jointly indicted with two others — the cases against which other two were not involved on this trial — were, properly, and without objection on their part, jointly tried, for the offense of burglary. They were each convicted, and each appeals.
Every element of the offense of burglary, as to each of them, was properly, and sufficiently, made out, by the state's testimony. It is doubtful but that on their own testimony the charge against them is sustained.
There seem no exceptions to have been reserved on the taking of testimony worthy of mention by us. Such exceptions, very few in number, as were reserved, were to rulings, either obviously correct, or as to matters of such inconsequential and nonprejudicial nature that no reversal would be predicated thereon, even if erroneous.
The trial court in its full, complete, careful, and accurate oral charge certainly, when read in connection with the several charges given at the request of the appellants, covered every phase of the applicable law. This, in itself, was sufficient reason for refusing to give to the jury the appellants' written requested charges appearing in the record and indorsed "refused." We will not treat them further, but do not mean to intimate an opinion as to whether any one of same was otherwise correct or not.
We have searched the record for error of a prejudicial nature, but, finding none, the judgment of conviction of each appellant is affirmed.
Affirmed.